DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The priority information should be included in the opening paragraph.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 3, ‘bending’ should be ‘pressing’.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimura (US Pub 2017/0209120 -cited by applicant).
Re claim 1: Fujimura discloses an ultrasonic probe comprising: 
a plurality of stacked elements arranged two-dimensionally along a curved surface [0053, Fig 3; see the ultrasound elements 71 and matching layers 72, 73]; and 
a ground film provided on the biological-body sides of the plurality of stacked elements [0053, Fig 3; see the film layer 74], 
wherein the plurality of stacked elements are separated from one another by a plurality of groove parts arranged along the curvature direction of the curved surface (Fig 3; see the groove spaces between ultrasound elements 71], and 
the ground film includes: a plurality of adhesion parts bonded to the biological-body sides of the plurality of stacked elements (Figs 3, 7; see the portions of layer 74 (or 740) that are coupled to the stacked elements 71, 72 (and optionally 73)); and 
a plurality of extension parts provided on the biological-body sides of the plurality of groove parts and arranged along the curvature direction (Figs 3, 7; see portion 743 of layer 740), and 
at least a part of each of the extension parts constitutes a thin part (Figs 3, 7, 0058; see portion 743 that is “thin”). 
Re claim 2: Each of the adhesion parts has a uniform thickness in the curvature direction, and the thickness of the thin part is smaller than the uniform thickness (Fig 7, 0058; see thickness or portion 743 that is smaller than the uniform thickness of layer 740, which corresponds to the adhesion parts). 
Re claim 3: A flexible wiring sheet supporting the plurality of stacked elements, wherein the end parts of the ground film in the curvature direction are bonded to the respective end parts of the flexible wiring sheet in the curvature direction (Fig 19; see one of layers 771 or 772 as being a flexible wiring sheet which has end parts bonded/coupled to respective end parts of the ground film 772 or 771).
 Re claim 4: Fujimura discloses a method for manufacturing an ultrasonic probe, comprising:
a step of performing two-dimensional dicing on a first stacked product including a flexible wiring sheet, a transducing layer, and a matching layer, thereby producing a second stacked product including the flexible wiring sheet and a plurality of stacked elements supported by the flexible wiring sheet [0055, Figs 3, 19; see the ultrasound elements 71 and matching layers 72, 73; see one of layers 771 or 772 as being a flexible wiring sheet which has end parts bonded/coupled to respective end parts of the ground film 772 or 771; and wherein the product is a curved stacked product formed using 2D dicing];
a step of bonding a ground film on the biological-body sides of the plurality of stacked elements, thereby producing a third stacked product [0053, 0058, Fig 3; see the film layer 74 wherein such is bonded or formed on the stacked elements];
a step of pressing the third stacked product against a convex curved surface of a backing member, thereby producing a curved stacked product [0081, Fig 3; see the manufacturing of the product to bend/press into the convex array and against a curved backing 76]; and
a step of disposing a transducer assembly including the curved stacked product and the backing member inside a probe case (Fig 2; see the probe 7 into which the stacked product is disposed). 
Re claim 5: In the procedure of bending the third stacked product, in the ground film, a plurality of non-extension parts and a plurality of extension parts are formed alternately along the curvature direction of the curved stacked product, and at least a part of each of the extension parts constitutes a thin part (Figs 3, 7, 0058; see the portions of layer 74 (or 740) as non-extension parts that are coupled to the stacked elements 71, 72 (and optionally 73); see portion 743 of layer 740 that corresponds to extension parts, wherein portion 743 is “thin”). 
Re claim 6: A step of filling a filling material in lattice-shaped grooves spatially separating the plurality of stacked elements, after bonding the ground film to the biological-body sides of the plurality of stacked elements [0067, Fig 3; see the rubber filler material].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793